EXHIBIT 10.1

 

AMENDMENT NO. 2 TO DISTRIBUTOR AGREEMENT

 

THIS AMENDMENT NO. 2 TO DISTRIBUTOR AGREEMENT (the “Second Amendment”) is made
effective as of the 9th day of March 2006 by and between ETHICON ENDO-SURGERY,
INC., an Ohio corporation (“EES”), and FISCHER IMAGING CORPORATION, a Delaware
corporation (“Fischer”).

 

WHEREAS, the parties hereto are parties to a Distributor Agreement dated
December 9, 1998, as amended by Amendment No. 1 dated December 9, 2000 and an
Annex dated effective October 11, 2004 (as amended, the “Agreement”);

 

WHEREAS, the Agreement terminates on October 10, 2006; and

 

WHEREAS, Fischer has expressed its desire to EES to only manufacture a fixed
number of FT240 Mammotest tables between the date hereof and the termination of
the Agreement;

 

WHEREAS, EES is agreeable to ordering a fixed number of tables if Fischer
provides EES adequate assurances that Fischer will supply the tables in a timely
fashion at an agreed upon price; and

 

WHEREAS, Fischer and EES have agreed to amend the Agreement as set forth herein
to reflect both parties’ understanding and agreement with respect to the terms
of purchase and sale of such tables.

 

NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.             Amendment to Agreement; Ratification. This Second Amendment
amends and supersedes only those provisions of the Agreement that are
inconsistent with or contradict the terms of this Second Amendment. All
provisions of the Agreement not amended and superseded shall remain in full
force and effect. Capitalized terms that are not otherwise defined herein shall
have the meaning ascribed to such terms in the Agreement.

 

2.             Order of Tables; Delivery.

 

(a)           Upon execution of this Second Amendment, EES will through their
European organization place a binding order with Fischer for 20 FT240 Mammotest
tables (collectively, the “Tables” and each a “Table”).

 

(b)           Fischer will deliver the Tables to EES FOB Fischer’s manufacturing
facility in Denver, Colorado. Upon Fischer’s receipt of EES’s order,

 

--------------------------------------------------------------------------------


 

Fischer will provide EES with a delivery schedule for the Tables. Fischer shall
use its best efforts to deliver all of the Tables no later than May 31, 2006.

 

(c)           EES may at any time notify Fischer of its desire to bulk ship any
number of the Tables, in which case delivery will be deemed to occur when all of
the Tables in such bulk shipment are completed and ready for shipment.

 

3.             Pricing; Invoicing. The price for each Table will be US
$107,000.00, subject to adjustment as set forth in Paragraph 5 below. Fischer
will invoice EES European organization (Invoicing details will be specified on
the order) for the first five (5) Tables (US $535,000.00) upon delivery of all
of the first five Tables, with such invoice to be payable in full upon the
delivery of all 20 Tables. If Fischer fails to supply all 20 Tables, Fischer
shall deliver a revised invoice as provided in Paragraph 5, which shall be
payable in full upon receipt. Fischer will invoice EES for each of the remaining
15 Tables upon delivery of each Table and all such invoices will be payable in
full upon receipt.

 

4.             Training; Warranty Support. The price of each Table includes not
less than 4 full days of on-site application training per Table. Fischer will
provide such training either itself or through a qualified third party until
December 31, 2006. After December 31, 2006, Fischer will use its reasonable
efforts to ensure that EES has access to application specialists on an as-needed
basis. The price of each Table also includes 12-month full warranty support
(labor and parts). The 12-month warranty support for each Table will commence on
the earlier to occur of the date application training is completed for such
Table or December 31, 2006. Fischer will provide the full warranty service
either itself or through a qualified third party.

 

5.             Failure to Supply; Price Adjustment. Fischer will immediately
notify EES in writing if Fischer will fail to supply all 20 Tables prior to
termination of the Agreement. If Fischer fails to supply all 20 Tables, the
total price for the delivered Tables will be determined using the following
equation:

 

Total price  =  ($142,000 x total number of Tables delivered) - $700,000

 

If, using the above equation, the total price is less than zero (i.e., Fischer
delivers 4 or fewer Tables), Fischer will pay EES the balance within 45 days of
Fisher’s notification to EES of a failure to supply. If the total price is
greater than zero, Fisher will invoice EES for the adjusted total price upon
delivery of the last Table. If EES has paid Fischer for any Tables, Fischer
shall deduct the amount paid by EES from the amount otherwise due to Fischer
under this Paragraph 5.

 

6.             Termination. Both parties agree that the Agreement and this
Second Amendment will terminate upon Fischer’s delivery of all of the Tables or
settlement under Paragraph 5 for delivery of less than all of the Tables;
provided, however, that the obligations set forth in Paragraph 4 above will
survive termination of the Agreement.

 

--------------------------------------------------------------------------------


 

7.             Entire Agreement. This Second Amendment and the Agreement
constitute the entire agreement between the parties with respect to their
subject matter and replace and supersede all previous written or oral
negotiations, discussions or commitments.

 

8.             Counterparts. This Second Amendment may be executed in
counterparts with the same effect as if the parties had signed the same
document. All such counterparts shall be deemed an original and shall constitute
one and the same instrument.

 

IN WITNESS WHEREOF, the parties hereto set their hands as of the date first
written above.

 

FISCHER IMAGING
CORPORATION

ETHICON ENDO-SURGERY,
INC.

 

 

 

 

By:

  /s/ Steven L. Durnil

 

By:

  /s/ Bonnic Rib

 

 

Print Name:

 Steven L. Durnil

 

Print Name:

 Bonnic Rib

 

 

Title:

President & CEO

 

Title:

Vice President, Sales &

 

 

 

 

 Marketing Breastcare

 

 

 

--------------------------------------------------------------------------------